Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a CON of 14/396,012 10/21/2014 PAT 10344365, 14/396,012 is a 371 of PCT/EP2013/063253 06/25/2013, PCT/EP2013/063253 has PRO 61/664,274 06/26/2012, PCT/EP2013/063253 has PRO 61/664,224 06/26/2012, PCT/EP2013/063253 has PRO 61/664,229 06/26/2012.

Election/Restrictions
Application’s election of Group I, in the reply filed on 02/10/2022 is acknowledged without traverse. Claims 1-11 and 16 have been cancelled; Claim 12 has been amended; Claims 17-23 are added as new claims; and Claims 12-15 and 17-23  remain for examination, wherein claim 12 is an independent claim.

Priority
The Applicant has declared Foreign priority. The copy of GERMANY 10 2013 201 696.4 dated 02/01/2013 is not received.

Allowance Subject matter
Claims 15 includes allowable subject matter.  
Claim 15 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the 
Notes: this claim is still rejected under nonstatutory obviousness type double patenting, which can be overcome by a proper “Terminal Disclaimer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, both claims 20-21 and claims 22-23 depend on claim 12. “aging the formed homogenized alloy” in claim 20 is considered as a heat-treatment, which has no different to the limitation of “heat treatment of the formed homogenized alloy” in claim 22. Clarification and amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-14 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (NPL: Microstructure, Mechanical properties and corrosion behavior of Mg-1Zn-0.5Ca alloy, Advanced Material Research, Trans Tech publications Ltd, Vol.311-313, Jan.1, 2011, pp.1735-1740, listed in IDS filed on 6/26/2019, thereafter NPL-1) in view of Sun et al (NPL: Preparation and characterization of a new biomedical Mg-Zn-Ca alloy, Materials and Design 34 (2012), pp.58-64, listed in IDS filed on 6/26/2019, thereafter NPL-2) and  Xie (CN 101948957 A, with on-line English translation, thereafter CN’957).
Regarding claim 12, NPL-1 teaches a manufacturing process with a Mg-1Zn-0.5Ca alloy for a biodegradable implant material (Abstract, Introduction and Experiment of NPL-1), which reads on the method for producing a bridgeable implant with Mg alloy comprising no more than 3wt% Zn and no more than 0.6wt% Ca as recited in the instant claim. NPL-1 teaches that the as-cast alloy havs been solution treated and aged (abstract and Experiment of NPL-1), which reads on the homogenizing and heat treatment as recited in the instant claim. NPL-1 does not specify the annealing and forming step as recited in the instant claim. NPL-2 teaches process of manufacturing and characterizing of an Mg-Zn-Ca alloy (Title and abstract of NPl-2). NPL-2 teaches first homogenized heat treatment at 330oC and the second oC (2.1 Materials preparation of NPL-2); heating at 270oC and extruding (2.1 Materials preparation of NPL-2). Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known techniques including solution heat treatment; aging; and extruding as demonstrated by NPL-2 in the process of NPL-1 in order to obtain the desired structure and properties (Section 2.1 and 2.3 of NPL-2). NPL-1 in view of NPL-2 does not specify applying vacuum distillation as recited in the instant claim. However, applying a vacuum distillation technique for high purity Mg alloy is a well-known technique as shown by CN’957. CN’957 teaches an Mg with high purity manufactured by a wildly applied high-purity vacuum distillation technique (Abstract and claims of CN’957). CN’957 teaches the distilled Mg with impurities including Mn, Fe, Ni, and /or Cu less than the claimed impurity level (Example and table 2 of CN’957), which meets the impurity levels as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is vacuum distillation, as demonstrated by CN’957 in the process of manufacturing the Mg alloy of NPL-1 in view of NPL-2 in order to obtain the high purity Mg alloy (Abstract, claims, and examples of CN’957).
2Ca fine precipitates on the Mg matrix (Fig.1-3 and section of results and discussion of NPL-1), which reads on the claimed microstructure as recited in the instant claims.
Regarding claims 17, 19, 21, and 23, NPL-1 teaches homogeneous treatment for 24 hrs. and aging for 0-50 hrs. (Abstract of NPL-1) and NPL-2 also teaches 10 hrs. for the first homogeneous treatment and 5 hrs. for the second homogeneous treatment (Section 2.1 of NPL-2), which meets the claimed  homogeneous treatment times and overlaps the claimed annealing or heat treatment times. Overlapping in annealing or heat-treatment time creates a prima facie case of obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the experimental testable holding time from the disclosure of NPL-1 in view of NPL-2 since both NPL-1 and NPL-2 teaches the same manufacturing process for a Mg-Zn-Ca alloy part throughout whole disclosing range.
Regarding claims 18, 20, and 22, NPL-2 teaches first homogenized heat treatment at 330oC and the second homogenized heat treatment at 400oC (2.1 Materials preparation of NPL-2) and NPL-2 teaches applying two steps solution heat treatment; heating at 270oC and extruding (2.1 Materials preparation of NPL-.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-15 and 17-23 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-10 of copending application No. 14/774,264 (US 10,478,529 B2).  
Regarding instant Claims 12-15 and 17-23, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-10 of copending application No. 14/774,264 (US 10,478,529 B2) teaches all of the 

Conclusion
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734